Name: Council Implementing Decision (CFSP) 2018/713 of 14 May 2018 implementing Decision (CFSP) 2015/1333 concerning restrictive measures in view of the situation in Libya
 Type: Decision_IMPL
 Subject Matter: international trade;  international affairs;  Africa;  maritime and inland waterway transport
 Date Published: 2018-05-15

 15.5.2018 EN Official Journal of the European Union L 119/39 COUNCIL IMPLEMENTING DECISION (CFSP) 2018/713 of 14 May 2018 implementing Decision (CFSP) 2015/1333 concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union and in particular Article 31(2) thereof, Having regard to Council Decision (CFSP) 2015/1333 of 31 July 2015 concerning restrictive measures in view of the situation in Libya, and repealing Decision 2011/137/CFSP (1), and in particular Article 12(1) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 31 July 2015, the Council adopted Decision (CFSP) 2015/1333. (2) On 18 April 2018 and 29 April 2018, the United Nations Security Council Committee established pursuant to United Nations Security Council Resolution 1970 (2011) updated the list of vessels subject to restrictive measures. (3) Annex V to Decision (CFSP) 2015/1333 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex V to Decision (CFSP) 2015/1333 is amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. Done at Brussels, 14 May 2018. For the Council The President E. ZAHARIEVA (1) OJ L 206, 1.8.2015, p. 34. ANNEX In section B (Entities) of Annex V to Decision (CFSP) 2015/1333, entry 1 (concerning the vessel Nadine) and entry 2 (concerning the vessel Lynn S) are deleted.